USCA4 Appeal: 22-6162      Doc: 6        Filed: 09/16/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6162


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMAR LACOBLY ALSTON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00356-NCT-1)


        Submitted: June 2, 2022                                     Decided: September 16, 2022


        Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jamar Lacobly Alston, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6162       Doc: 6         Filed: 09/16/2022      Pg: 2 of 2




        PER CURIAM:

               Jamar Lacobly Alston appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). A district court abuses its discretion when it “acts arbitrarily or

        irrationally, . . . fails to consider judicially recognized factors constraining its exercise of

        discretion, . . . relies on erroneous factual or legal premises, or . . . commits an error of

        law.” United States v. High, 997 F.3d 181, 187 (4th Cir. 2021) (cleaned up). After

        reviewing the record in this case, we conclude that the district court did not abuse its

        discretion in finding that Alston failed to demonstrate “extraordinary and compelling

        reasons” for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i). Therefore, we

        affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                          AFFIRMED




                                                       2